 


116 HR 8163 IH: Countering China Through American Export Competitiveness Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8163 
IN THE HOUSE OF REPRESENTATIVES 
 
September 4, 2020 
Mr. Barr introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To limit support for deals with Chinese state-owned enterprises, to increase the set-aside goal for the Program on China and Transformational Exports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Countering China Through American Export Competitiveness Act. 2.Limitation on support for deals with Chinese state-owned enterprisesSection 408 of division I of the Further Consolidated Appropriations Act, 2020 (12 U.S.C. 635 note; Public Law 116–94) is amended to read as follows: 
 
408.Limitation on support for deals with Chinese state-owned enterprises 
(a)In generalThe Export-Import Bank of the United States (in this section referred to as the Bank) shall not guarantee, insure, or extend (or participate in the extension of) credit for which the end user, lender, or obligor is the government of the People’s Republic of China, except that the Bank may provide a working capital guarantee or export credit insurance to a United States exporter. In the case of such a transaction that involves an amount greater than or equal to $25,000,000, the Bank may provide a working capital guarantee or export credit insurance to a United States exporter with respect to such an export if the Bank obtains from the President of the United States, who may consult with the Secretary of State, the Secretary of the Treasury, the Secretary of Commerce, the Secretary of Defense, the United States Trade Representative, and the heads of other interested Executive agencies, a determination that the provision of the guarantee or insurance would not violate the national security interests of the United States. (b)National interest report (1)In generalBefore providing a working capital guarantee or export credit insurance to a United States exporter in a transaction involving an amount equal to or greater than $25,000,000, pursuant to subsection (a), the President of the Bank shall— 
(A)report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that the Bank has obtained from the President of the United States and any other relevant department or agency, as deemed appropriate by the President of the United States, a determination that the provision of the guarantee or insurance would not violate the national security interests of the United States; (B)include a verification from the Bank that the transaction does not violate any export law of the United States; and 
(C)include a summary of the transaction and the consultation. (2)FormThe report described in paragraph (1) shall be submitted in unclassified form but may include a classified annex. 
(c)Definition of government of the People’s Republic of ChinaIn this section, the term government of the People’s Republic of China means any person that the Bank has reason to believe is— (1)the state and the government of the People’s Republic of China, including any political subdivision, agency, or instrumentality thereof; 
(2)any entity controlled, directly or indirectly, by any of the foregoing, including any partnership, association, or other entity in which any of the foregoing owns a 50 percent or greater interest or a controlling interest, and any entity which is otherwise controlled by any of the foregoing; (3)any person that is or has been acting or purporting to act, directly or indirectly, for or on behalf of any of the foregoing; and 
(4)any other person that the Secretary of the Treasury has notified the Bank is included in any of the foregoing.. 3.Increase in reserve goal for the Program on China and Transformational ExportsSection 2(l)(3) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(l)(3)) is amended in each of subparagraphs (A) and (B) by striking 20 and inserting 33. 
4.Suspension of loan authority under the Program on China and Transformational Exports while default rate is excessive 
(a)In generalSection 2(l) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(l)) is amended by adding at the end the following:  (4)Freezing of loans under the Program on China and Transformational Exports if default rate for loans under that program is 5 percent or moreIf the rate calculated under section 8(g)(1) with respect to loans under section 2(l) is 5 percent or more for a quarter, the Bank may not exceed the amount of loans under such section that are outstanding on the last day of that quarter until the rate calculated under section 8(g)(1) with respect to loans under such section is less than 5 percent.. 
(b)Conforming amendmentSection 6(a)(3) of such Act (12 U.S.C. 635e(a)(3)) is amended by adding at the end the following: If the rate calculated under section 8(g)(1) with respect to loans under section 2(l) is 2 percent or more for a quarter, then loans under section 2(l) shall not be taken into account for the quarter for purposes of this paragraph.. 5.Advisory committee for Program on China and Transformational Exports (a)In generalSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by inserting after paragraph (12) the following: 
 
(14) 
(A)The Board of Directors of the Bank shall take prompt measures, consistent with the credit standards otherwise required by law, to promote the expansion of the financial commitments of the Bank in accordance with the Program on China and Transformational Exports under the loan, guarantee, and insurance programs of the Bank. (B) (i)The Board of Directors shall establish and use an advisory committee to advise the Board of Directors on the development and implementation of policies and programs designed to support the expansion described in subparagraph (A). 
(ii)At least 1 member of the advisory committee shall be a member of the U.S.-China Economic and Security Review Commission. (iii)The advisory committee shall make recommendations to the Board of Directors on how the Bank can facilitate greater support by United States commercial banks for trade in accordance with the Program on China and Transformational Exports. 
(iv)The advisory committee shall terminate on the date on which the authority of the Bank expires under section 7.. (b)Reports to the CongressWithin 6 months after the date of the enactment of this Act, and annually thereafter, the Board of Directors of the Export-Import Bank of the United States shall submit to the Congress a report on the steps that the Board has taken to implement section 2(b)(14)(B) of the Export-Import Bank Act of 1945 (as added by subsection (a) of this section) and any recommendations of the advisory committee established pursuant to such section 2(b)(14)(B). 
6.Waiver of domestic content requirements for certain transactions subject to the Program on China and Transformational ExportsSection 2(l) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(l)), as amended by section 4(a) of this Act, is amended by adding at the end the following:  (5)Waiver of domestic content requirements (A)In generalThe Bank may waive some or all of the domestic content requirements that would otherwise apply to a transaction described in paragraph (1)(B), if the Bank determines that doing so would be in the national security interest of the United States, and shall establish a process for requesting such a waiver. 
(B)Reports to the CongressNot less frequently than twice each year, the Bank shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report specifying the transactions for which a waiver is provided under subparagraph (A) during the period covered by the report..  